

116 HR 7834 IH: Regulation A+ Improvement Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7834IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Hollingsworth introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Securities Act of 1933 with respect to small company capital formation, and for other purposes.1.Short titleThis Act may be cited as the Regulation A+ Improvement Act of 2020.2.Jobs act-related exemptionSection 3(b) of the Securities Act of 1933 (15 U.S.C. 77c(b)) is amended—(1)in paragraph (2)(A), by striking $50,000,000 and inserting $75,000,000, adjusted for inflation by the Commission every 2 years to the nearest $10,000 to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics; and(2)in paragraph (5)—(A)by striking such amount as and inserting: such amount, in addition to the adjustment for inflation provided for under such paragraph (2)(A), as; and(B)by striking such amount, it and inserting such amount, in addition to the adjustment for inflation provided for under such paragraph (2)(A), it.